DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-7 and 11-17 in the reply filed on March 10, 2021 is acknowledged.
Claims 8-10 and 18-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 March 2021.
Drawings
The drawings are objected to because the figures contain handwritten reference numerals and unclear lines.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plyley et al. (US Patent No. 5,489,058), cited by Applicant.
With respect to claim 1, Plyley et al. disclose a tool assembly 14, 16 (figure 3A) including a first jaw supporting an anvil (figure 3, col. 10, lines 58-60), a second jaw supporting a cartridge assembly (figure 3, col. 10, lines 55-56), the cartridge assembly including a staple cartridge 112A (figures 3 and 28, col. 13, line 66 –col. 14, line 2) defining a plurality of staple pockets (col. 14, lines 8-10), figure 17), and a staple 114 positioned within each of the staple pockets (col. 14, lines 8-10 and 21-22, figure 17), the first and second jaws being movable in relation to each other between an open position (figure 1, col. 13, lines 1-2) and a clamped position (figure 3, col. 13, lines 1-2) in which the staple cartridge 112 is in juxtaposed alignment with the anvil to define a tissue gap (figure 3), and an actuation sled assembly 118A, 110A (figure 28, col. 19, lines 43-56) movable horizontally (col. 17, lines 51-59) within the staple cartridge from a retracted position (figure 28) to an advanced position (figure 30) to eject the staples 114 from 
As described above, Plyley et al. disclose that the knife 110A moves vertically from a retracted position to an extended position, in response to horizontal movement of the actuation sled 118A from a retracted position to an advanced position.  Plyley et al. further disclose that the knife 110A moves vertically from the extended position (figure 30) to a retracted position (figure 31, col. 19, lines 56-60) in response to horizontal movement of the actuation sled.  The claim does not require that the knife move repeatedly between retracted and extended positions in response to horizontal movement of the actuation sled to cut tissue.  The claim language requires only a single movement along the axis, and thus Plyley et al. reads on the claim language.
With respect to claim 2, Plyley et al. disclose that the actuation sled 118A includes a central body portion (the portion 3 (figure 13) of the members 118A, figure 28) and a plurality of angled cam portions (figures 13 and 28, camming surface 1, col. 15, lines 12-16) positioned 
With respect to claim 3, Plyley et al. disclose that the knife 110A is movably supported on the actuation sled (col. 17, lines 60-62, col. 18, lines 46-50, col. 19, lines 4-7), within the cavity (the space between the members 118A figure 21) of the central body portion.    
With respect to claim 11, Plyley et al. disclose a surgical stapling device 10 (figure 1) comprising an elongate body (handle portion, figure 3A, col. 10, lines 52-55) having a proximal portion and a distal portion (figure 3A, col. 10, lines 52-55), and 15Attorney Docket No. A0001453US01 (203-12681)a disposable loading unit 14, 16, 17, 22 (figures 3A and 4, col. 10, lines 39-51 and 55-57; col. 11, lines 6-8 and 41-43) including a proximal body portion 17, 22 (figure 4) and a tool assembly 14, 16 (figure 3A), the proximal body portion 17, 22 adapted to be releasably coupled to the distal portion of the elongate body, and the tool assembly 14, 16 being supported on the proximal body portion 17, 22 (figure 3), the tool assembly including a first jaw supporting an anvil (figure 3, col. 10, lines 58-60), a second jaw supporting a cartridge assembly (figure 3, col. 10, lines 55-56), the cartridge assembly including a staple cartridge 112A (figures 3 and 28, col. 13, line 66 –col. 14, line 2) defining a plurality of staple pockets (col. 14, lines 8-10), figure 17), and a staple 114 positioned within each of the staple pockets (col. 14, lines 8-10 and 21-22, figure 17), the first and second jaws being movable in relation to each other between an open position (figure 1, col. 13, lines 1-2) and a clamped position (figure 3, col. 13, lines 1-2) in which the staple cartridge 112 is in juxtaposed alignment with the anvil to define a tissue gap (figure 3), and an actuation sled assembly 118A, 110A (figure 28, col. 19, lines 43-56) movable horizontally (col. 17, lines 51-59) within the staple cartridge from a retracted position (figure 28) to an advanced 
Plyley et al. disclose that the housing 17 is coupled to the handle at collar 59 (col. 11, lines 62-65), thus the housing 17 may be released via the coupler (collar 59), and therefore the proximal body portion 17, 22 is considered to be adapted to be releasably coupled to the distal portion of the elongate body.  
As described above, Plyley et. al. disclose that the knife 110A moves vertically from a retracted position to an extended position, in response to horizontal movement of the actuation sled 118A from a retracted position to an advanced position.  Plyley et al. further disclose that the knife 110A moves vertically from the extended position (figure 30) to a retracted position (figure 31, col. 19, lines 56-60) in response to horizontal movement of the actuation sled.  The claim does not require that the knife move repeatedly between retracted and extended positions in response to horizontal movement of the actuation sled to cut tissue.  
With respect to claim 12, Plyley et al. disclose that the actuation sled 118A includes a central body portion (the portion 3 (figure 13) of the members 118A, figure 28) and a plurality of angled cam portions (figures 13 and 28, camming surface 1, col. 15, lines 12-16) positioned on each side (figure 21) of the central body portion, the central body portion defining a cavity (the space between the members 118A figure 21).      
With respect to claim 13, Plyley et al. disclose that the knife 110A is movably supported on the actuation sled (col. 17, lines 60-62, col. 18, lines 46-50, col. 19, lines 4-7), within the cavity (the space between the members 118A figure 21) of the central body portion.  

Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 4, Plyley et al. disclose a tool assembly including a first jaw supporting an anvil, a second jaw supporting a cartridge assembly, a cartridge defining a plurality of staple pockets, and a staple positioned within each of the staple pockets, the first and second jaws being movable in relation to each other between an open position and a clamped position, and an actuation sled assembly 118A, 110A (figure 28, col. 19, lines 43-56, movable horizontally (col. 17, lines 51-59) within the staple cartridge from a retracted position 
With respect to claims 5-7, these claims depend from claim 4 and would likewise be allowable. 
With respect to claim 14, Plyley et al. disclose a surgical stapling device including an elongate body having proximal and distal portions, a disposable loading unit including a proximal body portion and a tool assembly, the proximal body portion adapted to be releasably coupled to the distal portion of the elongate body, and the tool assembly being supported on the proximal body portion, the tool assembly including a first jaw supporting an anvil, a second jaw supporting a cartridge assembly, a cartridge defining a plurality of staple pockets, and a staple positioned within each of the staple pockets, the first and second jaws being movable in relation to each other between an open position and a clamped position, and an actuation sled assembly 118A, 110A (figure 28, col. 19, lines 43-56, movable horizontally (col. 17, lines 51-59) within the staple cartridge from a retracted position (figure 28) to an advanced position (figure 30) to eject the staples 114 from the staple pockets of the staple cartridge, the actuation sled assembly including an actuation sled 118A and a knife 110A movable with the actuation sled (col. 17, lines 60-62, col. 18, lines 46-50, col. 19, lines 4-7), the knife defining a cutting edge that extends across the tissue gap when the first and second jaws are in the clamped position, wherein the knife 110A is movable along an axis (along camming surface 45, figure 28, col. 19, line 66) having a vertical component in relation to the actuation sled between retracted (figure 28, col. 19, line 61) and extended (figure 29, col. 19, line 67) positions in response to horizontal movement of the actuation sled (col. 19, 63-67, figures 28 and 29) within the staple cartridge 
With respect to claims 15-17, these claims depend from claim 14 and would likewise be allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 EP 3,266,392 discloses a surgical stapler including a knife movable in horizontal and vertical directions (figures 6A, 6B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Linda J Hodge/
Patent Examiner
Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731